UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-6981



BERNARD BAGLEY,

                                           Petitioner - Appellant,

          versus

STATE OF SOUTH CAROLINA; DONALD J. ZELENKA;
PARKER EVATT; WILLIAM DAVIS; T. TRAVIS
MEDLOCK, Attorney General of the State of
South Carolina,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Solomon Blatt, Jr., Senior District
Judge. (CA-94-2487-3-8AJ)


Submitted:   January 18, 1996          Decided:     February 15, 1996

Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Bernard Bagley, Appellant Pro Se. Thomas Travis Medlock, Attorney
General, Donald John Zelenka, Chief Deputy Attorney General,
Columbia, South Carolina, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order dismiss-

ing without prejudice his 28 U.S.C. § 2254 (1988) petition. We have

reviewed the record and the district court's opinion accepting the

recommendation of the magistrate judge and find no reversible

error. Accordingly, we deny Appellant's motion for a certificate of
probable cause to appeal and dismiss the appeal on the reasoning of

the district court. Bagley v. South Carolina, No. CA-94-2487-3-8AJ
(D.S.C. May 26, 1995). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         DISMISSED




                                2